                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ROSETTA L. HALL,

            Plaintiff,
                                                  Case No. 18-cv-895-pp
      v.

STATE OF WISCONSIN,

            Defendant.
______________________________________________________________________________
  ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                   (DKT. NO. 19) AND DISMISSING CASE
______________________________________________________________________________

      The plaintiff filed her complaint on June 13, 2018, alleging that

defendants the State of Wisconsin, the District I Court of Appeals, and Judge

Kitty Brennan fired her based on her race and in retaliation. Dkt. No. 1. Two

weeks later, she filed an amended complaint, alleging that she was fired due to

her race, her age, her disability and in retaliation. Dkt. No. 3. Magistrate Judge

David Jones screened the complaint, and dismissed the Court of Appeals and

Judge Brennan as defendants. Dkt. No. 5. The State waived service, dkt. no. 9,

and filed its answer on October 18, 2018, dkt. no. 11.

      After the close of discovery, the State filed this motion for summary

judgment. Dkt. No. 19. The State argues that there is no evidence that Judge

Brennan fired the plaintiff because of her race; Judge Brennan fired the

plaintiff (who had been her judicial assistant) because the plaintiff was

insubordinate to Judge Brennan in front of the office staff. Dkt. No. 26 at 3. As

to the plaintiff’s allegation that Judge Brennan fired her due to her age, the

                                        1
State points out that it is immune from suit under the Age Discrimination and

Employment Act, and that there is no evidence that Judge Brennan fired the

plaintiff due to her age. Id. The State argues that the court must dismiss the

plaintiff’s disability claim because the State has sovereign immunity under the

ADA, because the Wisconsin Court of Appeals isn’t a covered program under

the Rehabilitation Act, and because there is no evidence that Judge Brennan

believed the plaintiff was disabled or fired her because of a disability. Id. at 4.

Finally, the State points out that the plaintiff’s retaliation claim consists of a

bare-bones, conclusory assertion that she was fired in retaliation. Id.

      The defendant filed its motion on August 9, 2019. The plaintiff’s

opposition materials would have been due September 8, 2019. On August 27,

2019, the court received from the plaintiff a motion for extension of time,

asserting that the State had been late in providing her with discovery, that she

hadn’t been able to schedule a “deposition” and that she thought it would be

hard to do so, that she was due even more discovery, that she wanted the court

to “dismiss” the summary judgment motion, that there were inconsistencies in

Judge Brennan’s deposition and that the plaintiff disputed that she was fired

for disciplinary reasons. Dkt. No. 29 at 1-2. The State had no objection to the

court extending the time for the plaintiff to respond to the summary judgment

motion, but pointed out that it had not been able to respond to her requests for

emails due to the sheer number of emails it had to review to find those that

might be responsive. Dkt. No. 33.




                                          2
      The court refused to dismiss the motion for summary judgment, but

extended the deadline for completing discovery to December 13, 2019 (granting

the parties an additional two months for discovery) and requiring the defendant

to notify the court by December 20, 2019 if it planned to amend the summary

judgment motion based on the new discovery. Dkt. No. 34. The court heard

nothing from the defendant by December 20, so on December 26, 2019, the

court ordered that the plaintiff must file her opposition to the motion for

summary judgment in time for the court to receive it by the end of the day on

January 31, 2020. Dkt. No. 35. The court advised the plaintiff that if it did not

receive the response by the end of the day on January 31, 2020, it could rule

on the motion without her input, and might even grant the motion as

unopposed. Id.

      The plaintiff did not file a response by January 31, 2020. The court will

grant the defendant’s motion for summary judgment. The only evidence the

plaintiff has submitted is her own statement that she was not fired for

disciplinary reasons, and a document from Madree Williams, stating that she

was not involved “in any of the incidents” described in Judge Brennan’s

affidavit. Dkt. No. 31. Unlike the affidavits provided by the State, this

document filed by the plaintiff is not notarized or sworn, nor is it a verified

declaration under 28 U.S.C. §1746. The plaintiff asserted in her August 27,

2019 motion that there were “inconsistencies” in Judge Brennan’s declaration

(on the docket at Dkt. No. 20) but did not identify those inconsistencies. The

plaintiff has presented no evidence of her age, and no evidence showing that

                                         3
she is disabled; she has not even identified her alleged disability. In contrast,

the defendant has presented multiple pieces of evidence—four sworn

declarations (including the declaration of a then-sitting state appeals judge), an

email, a memo from another appellate judge—demonstrating that Judge

Brennan terminated the plaintiff because she could not get along with other

court staff and because she defied Judge Brennan (her boss) in an all-staff

meeting, in front of the staff.

      Under Civil Local Rule 56(b)(4) (E.D. Wis.), the court deems

uncontroverted statements of material fact admitted for the purposes of

summary judgment. Federal Rule of Civil Procedure 56(e) provides that if a

party fails to properly support an assertion of fact or properly address another

party’s assertion, the court may, among other things, “grant summary

judgment if the motion and supporting materials—including the facts

considered undisputed—show that the movant is entitled to it.” Fed. R. Civ. P.

56(e)(3). The plaintiff has had almost six months from the date the defendant

filed its summary judgment motion to provide her opposition materials. She

has provided nothing but some conclusory statements in a motion to extend

time and an unsworn, uncertified statement purporting to be from one of the

several individuals Judge Brennan mentioned in her declaration. The court will

grant summary judgment in favor of the defendant and will dismiss the case.

      The court GRANTS the defendant’s motion for summary judgment under

Fed. R. Civ. P. 56(e)(3). Dkt. No. 19.




                                         4
      The court ORDERS that this case is DISMISSED. The court will enter

judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 3rd day of February, 2020.

                                      BY THE COURT:


                                      ____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



                                        5
